Citation Nr: 1528041	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   


FINDINGS OF FACT

The Veteran's service-connected disabilities are not so severely disabling as to render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Claimants for TDIU must be advised that the evidence must show that he or she is unable to follow substantially gainful employment due to service-connected disabilities.  

A December 2011 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran also underwent VA examinations in September 2012, October 2012, January 2013, and January 2014 which involved reviews of the Veteran's claims file, in-person interviews, and physical and audiological testing and assessments.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his ability to secure and maintain a gainful occupation as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Id.

III.  Factual Background

The Veteran is currently service-connected for coronary artery disease, which is rated at 60 percent disabling, thrombophlebitis of the left leg, which is rated at 20 percent disabling; and status post residual lung cancer (lobectomy and lymphadenectomy), a thoracotomy scar, and tinnitus, each rated at 10 percent.  The Veteran is also in receipt of noncompensable ratings for bilateral hearing loss, biopsy scars, and post thoracotomy chest wall neuropathy.  The Veteran contends that his heart condition renders him unable to secure and maintain gainful employment.  Specifically, the Veteran asserts that no employer will hire him due to his service-connected disabilities. 

The Board notes that by virtue of his 60 percent rating for coronary artery disease, the Veteran meets the schedular criteria for an award of TDIU. However, the issue of whether the Veteran is capable of sustaining gainful employment remains.

The Veteran worked for several decades as a mechanic, with his most recent employment as a tower crane/small engine repair mechanic ending in April 2011.  His employer reported that the Veteran was laid off, but made no comment regarding the Veteran's disabilities or any concessions. The Veteran has reported not seeking employment since that time and that he is in receipt of social security disability benefits. 

The Veteran underwent a coronary stent placement in January 2010 and a lobectomy in April 2010.  The Veteran returned to work two months after his lung surgery.  

In August 2010 the Veteran reported discomfort and numbness across the chest and frustration from having to take time off from work due to pain.  He stated that he had been placed at a less manual job, desk type work, but stated that even that aggravated his chest.  

The Veteran underwent hand surgery in May 2011 due to a work-related injury that became the subject a workman's compensation lawsuit against his former employer.  

A September 2012 VA audiological examiner opined that there would be no functional impact from the Veteran's tinnitus but he would have difficulty hearing conversation.  An addendum report added that with hearing amplification his audiological conditions would not render him unemployable.

At an October 2012 VA examination the Veteran reported receiving social security disability for his heart condition and being involved in litigation with his former employer.  He stated his opinion that no one would hire him due to his lung and heart conditions and that he could never be a salesperson.  He reported being unable to perform physical labor like he used to.  He reported feeling dyspnea on exertion from climbing stairs but also reported being able to walk for 3 hours with his grandchild.  The Veteran reported dyspnea and fatigue between 5 and 7 METs due to his heart condition.  The examiner opined that there was no reason that the Veteran would be unable to perform a sedentary or supervisory job given his symptoms and test results.  

A private vocational evaluation was conducted in October 2012.  The Veteran reported being unable to wear clothing that is tight around the ribs and becoming dizzy when washing or combing his hair.  He also reported occasional sleep disturbances due in part to his chest wall pain.  He reported being able to help with gardening, mowing and trimming and home repairs prior to his work injury.  He reported being unable to fish or play softball, but being able to golf.  

The report states that after his surgeries, the Veteran was provided assistance lifting objects over 15 pounds and a stool to sit on during work.  The report implies that the Veteran worked on small engines in a workshop after he ceased working as a crane technician.

An independent medical examination cited in the vocational evaluation characterized the Veteran's cardiac and pulmonary conditions as partial disabilities, which would inhibit his ability to work in very hot or cold environments, dusty and/or areas with particulate matter, fumes or exhaust vapors and would constitute a hindrance to the Veteran becoming reemployed if he became unemployed.  

The evaluation concluded that the Veteran was unemployable due to his wrist injury combined with his lack of education and the effects of his shortness of breath, fatigue, and dizziness with exertion.  

At a January 2013 VA artery and vein examination the Veteran claimed that he was terminated from his previous job because his employer found out he had heart problems and lung cancer.  He initially stated his thrombophlebitis flared up 3 to four times per year when he was working, which required doubling of medication and application of heat.  He states that he missed 10 days of work annually due to leg pain and swelling.  He also reported being unable to wear a t-shirt without pain medication, and that he did not feel he could take pain medication and work.  The examiner opined that the Veteran's thrombophlebitis, post-thoracotomy chest wall neuropathy, or post thoracotomy scars would not prevent him from working in a sedentary occupation, although he may have discomfort and a lack of endurance due to the neuropathy and thrombophlebitis which could limit his ability to perform physical tasks.

At a January 2014 VA heart examination the Veteran reported dyspnea with exertion between 3 and 5 METS.  The examiner opined that the Veteran's cardiac condition did not impact his employability in that he denied chest pain, had no cardiac episodes since his 2010 stent placement, and no chest pain or current symptoms of ischemic heart disease.

IV.  Analysis

The totality of the evidence of record does not suggest that the Veteran is unemployable due solely to his service-connected disabilities, or even that he could not continue in his previous vocation as a mechanic as long as it was done without significant physical exertion, such as his previous work performing small engine repair in a workshop.  

The Veteran returned to work following his pulmonary and cardiac surgeries and remained employed there until a work-related wrist injury led to the termination of his employment.  The Board does not find the Veteran's statement that he was terminated from his job due to his service-connected disabilities to be credible.  The Veteran had previously commented that not only was his employer aware of his heart surgery but had made accommodations in the form of being allowed to work sitting down and request assistance with lifting.  Furthermore, the Veteran reported being involved in a workers compensation claim against his former employer concerning a wrist/hand injury which necessitated surgery within a month of the end of his employment.  Thus, the Board finds it significantly more probable that the Veteran's employment was terminated due to his work-related wrist injury.  

The Board acknowledges that his coronary artery disease, thrombophlebitis and pulmonary restrictions would inhibit his ability to perform physically demanding duties and that the totality of his service-connected disabilities would cause some difficulties with sedentary employment.  However, the record does not support the contention that the Veteran is unemployable solely due to service-connected disabilities.  Several VA examiners have opined that his service-connected disabilities do not render the Veteran unemployable and would not significantly impact a sedentary job.  Furthermore, the conclusion from the Veteran's vocational assessment that he is unemployable was largely predicated on the injury to his wrist and the resulting impact on using his hands.  Finally, the fact that the Veteran returned to his occupation following his surgeries and remained there until his wrist injury is sufficient indication that he is employable in his chosen capacity under the right circumstances.  This conclusion is supported by the Veteran's reports of being able to help with gardening, mowing and trimming, and home repairs prior to his work injury.  The Veteran's conclusion that no one will hire him is unfounded as he has not attempted find employment since his termination.  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities are so severely disabling as to render him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


